Title: To George Washington from William Heath, 20 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands April 20. 1782.
                        
                        Inclosed is a report of the committee appointed a few days since to survey the provisions which were
                            represented to be bad, when the whole was overhauled. It appears by the report, that a part of that which was represented
                            to be bad, is good; but it is in a state which will soon grow worse if it is not issued. That which is condemned will also
                            grow worse the longer it remains—some of it is already nauseous, and the season is daily growing warmer. I had the honor
                            to write your Excellency the 6th instant on the subject. The whole is submitted for your Excellency’s direction. I have
                            the honor to be, With the highest respect, Your Excellency’s Most obedient servant, 
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                South Redoubt April 20th 1782
                            
                            We the Subscribers being appointed a Committee in Genl orders to Inspect into some Provisions at the
                                Magazine at West Point and the several Redoubts in the vicinity thereof that was said to be damaged, do Report as
                                follows Vizt.
                            Places where foundNo. Barrells BeefNo. Barrells PorkNo. Barrells ShaddTotal No. BarrellsGoodBadGoodBadgoodBadAt the Magazine2547381215110Fort Putnam“31“““4Redoubt No. 1“7““1“8do No. 2“3“““36do No. 3“1”“““1do No. 4“2““““2North Redoubt“16““““16South Redoubt“10““““10Total2589481318157The above provisions which we call bad we do adjudge unfit to be Issued. Vizt one hundred &
                                fifteen Barrells in the whole bad.
                            
                                Committee
                                James Keith Majr
                                James Morris Capt.
                                Saml Henley Captn
                            
                        
                        
                    